       Case 2:19-cv-12399-SM-MBN Document 70 Filed 09/29/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

CHESTER GOTTSCHALCK, et al                  §       CIVIL ACTION NO: 2:19-cv-12399
                                            §
                                            §
                                            §
VERSUS                                      §       JUDGE: SUSIE MORGAN
                                            §
                                            §
                                            §
PRESCRIBED PEDIATRIC                        §       MAGISTRATE: MICHAEL NORTH
EXTENDED CARE, INC., et al                  §
                                            §
******************************************************************************

                   MOTION FOR PARTIAL SUMMARY JUDGMENT

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Chester

Gottschalck and Wendy Gottschalck, individually and on behalf of their deceased son, Lane

Gottschalck (“Lane”), to move for partial summary judgment on the issue of liability against

the Defendants, Prescribed Pediatric Extended Care, Inc. d/b/a Pediatric Health Choice

(“PHC”), and Evanston Insurance Company. No genuine issues of material fact exist regarding

Defendant PHC’s responsibility for Lane’s care and safety while at PHC’s facility, that the

events causing Lane’s death occurred at Defendant’s facility, or that Defendant’s staffing

practices and staff member actions contributed to Lane’s untimely death.           Moreover,

Defendants have proffered no factually supported alternate cause of death that would relieve

them of liability. The grounds for Plaintiffs’ motion are more fully set forth in the attached

statement of uncontested material facts and memorandum in support of partial summary

judgment, and in the record materials and exhibits (Exhibits A–F) cited therein.




                                           Page 1 of 2
       Case 2:19-cv-12399-SM-MBN Document 70 Filed 09/29/20 Page 2 of 2




       WHEREFORE, Chester Gottschalck and Wendy Gottschalck, individually and on

behalf of their deceased son, Lane Gottschalck, pray for partial summary judgment against the

Defendants on the issue of liability.


                                              Respectfully submitted,

                                              MILLING BENSON WOODWARD L.L.P.

                                              s/Chadwick W. Collings
                                              Chadwick W. Collings (#25373) (T.A.)
                                              Lauren A. Williams (#37917)
                                              68031 Capital Trace Row
                                              Mandeville, Louisiana 70471
                                              Telephone: 985-292-2000
                                              Facsimile: 985-292-2001
                                              ccollings@millinglaw.com

                                              &

                                              Richard Ernest Santora (#1582)
                                              909 Poydras Street, Ste 2300
                                              New Orleans, LA 70112
                                              Telephone: 504-569-7000
                                              Facsimile: 504-569-7001
                                              E-mail: rsantora@millinglaw.com
                                              Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on September 29,

2020, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.

                                    s/Chadwick W. Collings
                                        Chadwick W. Collings



                                             Page 2 of 2
